UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21625 Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach FL 32250 (Address of principal executive offices) (Zip code) Mark F. Travis 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2011 Date of reporting period:09/30/2011 Item 1. Reports to Stockholders. Intrepid Capital Fund Intrepid Small Cap Fund Intrepid Income Fund Intrepid All Cap Fund Annual Report September 30, 2011 Intrepid Capital Fund MarkF. Travis President/CEO September 30, 2011 Dear Fellow Shareholders, The Intrepid Capital Fund (the “Fund”) completed its fiscal year ended September 30, 2011 with a total return of 0.74% for the Investor Class.Please don’t squint too hard at the page, as the decimal point is correctly placed to the left of the seven and not to the right. My first thought is that there sure has been a lot of movement with very little forward progress.If I had to routinely go through as many “mental gymnastics” as I have in the last year for that small of a reward, I would seek other employment.Fortunately, a longer term perspective gives a better result, as the trailing three-year Fund performance is an annualized increase of 7.81% as of September 30, 2011.Trailing five-year annualized returns are 6.34% and since inception returns are 5.50%.The trailing 1-, 3-, 5-year and since inception (1/03/05) returns of the S&P 500 Index are 1.14%, 1.23%, -1.18% and 1.17%, respectively.Over the same one-, three-, five-year and since inception periods, the Bank of America Merrill Lynch U.S. High Yield Master II Index returned, on an annualized basis, 1.32%, 13.68%, 6.94%, and 6.60%, respectively.The Fund’s gross expense ratio, as of its most recent prospectus, is 1.54%. Performance data quoted represents past performance and does not guarantee future results.Investment returns and principal value will fluctuate, and when sold, may be worth more or less than their original cost.Performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 866-996-FUND.The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If it had, returns would be reduced. In fairness, the Fund is not an all-equity fund, but holds a balance of stocks, bonds and cash.Nonetheless, the S&P returns cited show some of the longer term peril of an investment in the index.To me, investing in a capitalization-weighted index is forcing your capital proportionately into the most popular, and frequently overpriced, shares available at that time. Throughout the history of Intrepid Capital we have sought high-quality, lightly levered businesses that produce items people need and use regularly, at a discount to what a knowledgeable buyer would pay in cash.In addition, we like management to have a meaningful equity stake in the business (>10%), which we believe aligns their interests and ours as common shareholders.These criteria frequently require us to follow “the road not taken,” to quote an old Robert Frost poem, by looking outside the list of securities that some of our peer group may prefer because of the particular securities’ weightings in the index. The Fund has a broad mandate and is not constrained by certain market capitalizations or sectors, unlike many of our peers.Fishing in a deeper pool of potential investments with strict valuation criteria has led to some unusual places in our search for value.From Japanese video game maker Square Enix (ticker: 9684 JP) to British-based currency printer De La Rue (ticker: DLAR LN), we cast our net far and wide.The largest return realized for the Fund over the last twelve months was from Atlanta-based Aaron’s, Inc. (ticker: AAN), which is a family-run furniture franchise operator that grew right through the last recession. I am pleased to say Morningstar, for the period ending September 30, 2011, ranked the Fund in the 1st percentile among 711 funds in the Moderate Allocation category for the 5 year period, based on total returns.The Fund received an Overall 5-Star Morningstar Rating, the highest rating for risk adjusted returns, out of 847 Moderate Allocation Funds for the period ending September 30, 2011.The Overall Morningstar Rating for a fund is derived from a weighted average of the fund’s three-, five- and ten-year (if applicable) Morningstar Ratings™ metrics, which are based on risk-adjusted return performance. The Intrepid Capital Funds continue to be a very large portion of the Travis family’s investments along with those of the analytical staff at Intrepid Capital that make these results possible.We continue to “eat our own cooking” and maintain diligence and discipline with the hard-earned assets you have entrusted to our care. 2 Intrepid Capital Fund Thank you for your continued trust and investment. Best regards, Mark F. Travis President Intrepid Capital Fund Portfolio Manager Mutual fund investing involves risk.Principal loss is possible.The Fund is subject to special risks including volatility due to investments in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Fund is considered non-diversified as a result of limiting its holdings to a relatively small number of positions and may be more exposed to individual stock volatility than a diversified fund.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer term debt securities.Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Bank of America/Merrill Lynch High Yeld Master II Index is Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks.You cannot invest directly in an index. ©2011 Morningstar, Inc.All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Must be preceded or accompanied by a prospectus. Morningstar Rankings represent a fund's total-return percentile rank relative to all funds that have the same Morningstar Category.The highest percentile rank is 1 and the lowest is 100.It is based on Morningstar total return, which includes both income and capital gains or losses and is not adjusted for sales charges or redemption fees.Morningstar ranked the Intrepid Capital Fund in the top 28%, 3% and 1% out of 962, 847, and 711 Moderate Allocation funds for the one- , three- and five-year periods ending 9/30/11, respectively. The Intrepid Capital Fund was rated 5-Stars and 5-Stars against the following numbers of U.S. domiciled Moderate Allocation funds over the following time periods: 847 and 711 funds in the last three- and five-years, respectively. The Overall Morningstar Rating™ for a fund is derived from a weighted average of the fund’s three- and five-year Morningstar Ratings™ metrics, which are based on risk-adjusted return performance. For each fund with at least a three-year history, Morningstar calculates a Morningstar Rating (based on a Morningstar risk-adjusted return measure that accounts for variation in a fund's monthly performance, including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance.The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. Please see the Schedule of Investments in this report for a full list of fund holdings.Fund holdings and sector allocations are subject to change at anytime and should not be considered a recommendation to buy or sell any security. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. 3 Intrepid Small Cap Fund Jayme Wiggins, Small Cap Fund Portfolio Manager September 30, 2011 Dear Fellow Shareholders, Tom Seaver once said, “If you dwell on statistics, you get shortsighted.If you aim for consistency, the numbers will be there in the end.”We can’t control the market, but we can apply consistency in our investment process.That process is to buy only undervalued businesses and to avoid risk when the payoff appears low and the penalty is high.For the quarter ending September 30, 2011, the Intrepid Small Cap Fund (“the Fund”) returned -9.11% compared to a -21.86% loss for the Russell 2000 Index.Year-to-date, the Fund’s performance is -6.55% versus -17.02% for the benchmark.Lastly, for the trailing twelve months, the Fund gained 1.02% while the Russell 2000 Index lost 3.53%.To recap the fiscal year ending September 30, 2011, we lagged in the market upswing but outperformed on the downside.While we do not want to trail the market for any period, we would expect lower returns than our peers when small cap stocks go from expensive to even more overvalued.This is a byproduct of our investment process—to become more defensive when the risk of permanent loss grows. As markets rise, we sell holdings that cross our intrinsic value estimates.If we cannot identify other cheap securities, then cash builds.Expensive markets are usually fueled by the most cyclical and speculative companies.We don’t buy into “high expectation” ideas.When the consensus opinion has set the performance bar low, then we become interested.Highly cyclical companies are typically not a large part of our portfolio unless they are very out of favor, which wasn’t the case for most of the last year.We can’t time the tops or the bottoms, but we have found that by sticking to our valuation-driven investment discipline, our portfolio becomes more defensive after big market gains and more aggressive after big market losses.Our goal remains to deliver an attractive absolute return and to outperform our benchmark over a full market cycle. The Fund’s cash reached 41% of assets in early July as the Russell 2000 touched an all time high.From the market’s peak on July 7th, the Russell declined by 24.7% through the end of the quarter, while the Fund fell 10.5%.This drop created the most small cap bargains we have seen in a year.We put money to work as prices fell, and cash ended Q3 at 28% of Fund assets.Nonetheless, small cap stocks aren’t cheap like they were in late 2008 and early 2009.There isn’t blood in the streets.The blood is just seeping over the sidewalks now, and wouldn’t you know that Bernanke, Geithner and the Europeans have their mops out and are on cleanup duty.“Nothing to see here folks!If it gets bad, we’ll fix it.”Sadly, the government’s monetary Pine-Sol is more like cleaning with gasoline—it may cover up the original mess but leaves a lingering problem. The largest positive contributors to Fund performance in the third quarter were Square Enix (ticker: 9684 JP), Tecmo Koei (ticker: 3635 JP), and Collective Brands (ticker: PSS).Square Enix and Tecmo Koei are profitable Japanese video game companies with sterling balance sheets.Square Enix stumbled during the last year with one of its major game franchises, and we entered the position in the wake of this disappointment.Tecmo Koei was trading at a discount to its tangible book value, generates good cash flow, and has a growing social gaming business.Both positions have been reduced as the valuation discounts have declined.Collective Brands, formerly known as Payless, has struggled due to financial pressures on its low income customer base.We bought the stock during the market weakness, and we subsequently exited the position when the stock popped after the company announced it was exploring strategic alternatives.For the full fiscal year, the greatest contributors to performance were Aaron’s (ticker: AAN), Tidewater (ticker: TDW), and De La Rue (ticker: DLAR LN). On the flipside, the biggest detractors from Fund performance in Q3 were CSG Systems (ticker: CSGS), ManTech (ticker: MANT), and Securitas (ticker: SECUB SS).Each of these names performed slightly worse than the benchmark, but they are also larger holdings so had a greater impact on Fund performance than smaller positions.CSG Systems looks dirt cheap at current prices, which seem to factor in major customer losses that are unlikely to occur, in our opinion.ManTech has suffered because of a dearth of bookings due to uncertainty over defense spending in government budget negotiations.As with CSG, the market has already priced in a lot of bad news (MANT trades at 5x EV/EBIT), but ultimately we believe the reductions to defense spending will be less severe than implied by ManTech’s current multiple.Securitas’ stock has declined due to adverse currency movements, the loss of a few clients, and its failure to pass through wage inflation in certain European markets.We bought the stock too early, but we continue to view security services as a defensive business.For the fiscal year, the largest portfolio losers were Tekelec (ticker: TKLC), CSG Systems, and Securitas. Even though the broader small cap market is not yet on sale, we are pleased to be finding select discounts.The Fund’s weighted average discount is at its highest level since last summer.During the third quarter, we added to several existing 4 Intrepid Small Cap Fund positions and bought a handful of new names.Bio-Rad Laboratories (ticker: BIO) and Brown & Brown (ticker: BRO) are familiar holdings that we bought more of in Q3.Bio-Rad sells products used for research and diagnostics that are purchased by universities, pharmaceutical manufacturers, and hospital and testing labs.Sales are global with only one third coming from the U.S.Roughly 70% of revenues are recurring, as customers continually purchase the consumables that are paired with Bio-Rad’s instruments.The company has a strong balance sheet, including a $200 million stake in a German diagnostics firm that might be overlooked by some investors.Recently, Bio-Rad traded at an EV/EBITA multiple below 8x, which is far below peer multiples and more importantly, cheap on an absolute basis.The industry has experienced consolidation and in our opinion, the company could sell itself for a much higher price if the controlling Schwarz family ever wanted to retire. Brown & Brown is a leading middle market insurance broker that we have owned previously.Both Bio-Rad and Brown & Brown are high quality businesses that have a large recurring component to their revenue.If the economy continues to deteriorate, the cash flow generated by these firms should not fall off a cliff like many other companies. New purchases during the third quarter include Computer Sciences (ticker: CSC), Ingram Micro (ticker: IM), and Brady Corp. (ticker: BRC).Computer Sciences is a provider of IT and business outsourcing services to commercial and government clients.They generate a large amount of free cash flow, with a current FCF yield of 14%.We bought the shares at a multi-year low after the company reported poor earnings in August.Investors have punished CSC due to continued uncertainty around a large contract, but we think the underlying business is an attractive one.While CSC is experiencing current margin pressures, fundamentally it’s a good business that is trading at less than 6x EV/EBIT. Ingram Micro is the world’s largest distributor of IT products.They provide a valuable service to the thousands of resellers that service small and mid-sized businesses.Ingram offers the resellers a one-stop shop for any IT product, which prevents the resellers from having to manage financing and relationships with thousands of hardware and software firms.We bought the stock at a Price to Tangible Book ratio of 0.75x.We think downside to the valuation is supported by the assets. We established a small position in Brady Corp., which manufactures identification solutions like signs, labels, and ID cards.Brady gets 60% of sales from abroad and has increased its dividend for 26 consecutive years.While the company is more economically exposed than some of our other holdings, Brady’s track record of free cash generation gives us comfort starting a position at recent levels. We don’t like to lose money, but we need market volatility in order to buy the next great portfolio idea at an attractive price.We are pleased with our recent investments, and we stand ready to deploy capital as additional bargains materialize.Thank you for your investment. Sincerely, Jayme Wiggins, CFA Intrepid Small Cap Fund Portfolio Manager Mutual fund investing involves risk.Principal loss is possible.The Fund is subject to special risks including volatility due to investments in smaller companies, which involve additional risks such as limited liquidity and greater volatility.The Fund is considered non-diversified as a result of limiting its holdings to a relatively small number of positions and may be more exposed to individual stock volatility than a diversified fund. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. Companies in the Russell 3000 Index, as ranked by market capitalization.You cannot invest directly in an index. Cash Flow measures the cash generating capability of a company by adding non-cash charges and interest to pretax income.Free Cash Flow measures the cash generating capability of a company by adding non-cash charge (e.g. depreciation) and interest expense to pretax income.EV/EBIT is the ratio of the firm’s Enterprise Value (the market capitalization of a firm’s equity plus the market value of the firm’s debt) divided by the firm’s trailing twelve months earnings before interest and taxes.Price to Tangible Book Value is calculated by dividing Tangible Book Value (total book value less the value of intangible assets) by the price of a security. Please see the Schedule of Investments in this report for a full list of fund holdings.Fund holdings and sector allocations are subject to change at anytime and should not be considered a recommendation to buy or sell any security. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. 5 IntrepidIncome Fund Jason Lazarus, Ben Franklin Income Fund Income Fund Co-Portfolio Manager Co-Portfolio Manager September 30, 2011 Dear Fellow Shareholders, Over the past several quarters, we have defended the Intrepid Income Fund’s (the “Fund”) conservative posture as we underperformed the market.Our strategy has always been to invest in higher-quality, shorter-duration bonds.This patience paid off in the third quarter as the equity and corporate bond markets sold off sharply.The Intrepid Income Fund declined 0.95% in the three-month period ending September 30, 2011, while the Bank of America Merrill Lynch US High Yield Master II Index (the “Master II Index”) fell 6.31% in the same period.This sell-off wiped out the index’s advantage over the Fund for both the year-to-date and trailing one-year periods.Year-to-date, the Fund has gained 1.62% versus the index’s loss of 1.69%.During the Fund’s fiscal year ended September 30, 2011, the Fund increased 2.86%, and the index returned 1.32%.The Fund’s maximum drawdown for the one-year period was 2.37%, while the index fell 9.74% from peak to trough. The high yield market’s performance is reflective of deteriorating confidence in the rosy economic outlook implied in bond prices earlier this summer, which occurred as Europe’s sovereign debt problems continue to fester and the United States’ credit rating was downgraded by Standard & Poors.Many highly cyclical businesses were able to refinance under favorable terms as investors believed the economy was in recovery mode, and as such most bonds were richly priced.The highly leveraged capital structures of these businesses leave little margin of safety to the creditor in the event the recovery falters.At the end of the second quarter, the BofA/ML CCC and Lower US High Yield Index offered a yield-to-worst of 10.6%.In contrast, the BofA/ML BB-B US High Yield Index, which is the typical credit rating spectrum we invest in, yielded 6.8% to worst.We would rather forgo the additional return potential than expose the Fund to risk of permanent capital loss.Therefore, the Fund avoided these issues.These riskier bonds were the hardest hit in the sell-off, with the CCC and Lower rated index falling 13.5% in the quarter compared to the BB-B rated index’s decline of 5.0%. We have increasingly positioned the Fund more defensively as high yield bond prices have risen and yields have declined.We accomplished this by exiting positions we believe no longer offer favorable risk/return profiles, and by not forcing our capital into overvalued investments.We will not put capital to work purely because we are underperforming (as we have stubbornly proven).Each position must have value on an absolute basis before entering the portfolio.In our opinion, our consistent application of these principles allowed us to significantly outperform the Master II Index in the recent three-month, year-to-date, and one-year periods, while providing the needed capital to invest as high-yield bond prices have become more attractive. The largest contributors to the Fund’s third quarter performance were Teleflex 3.875% convertible notes, Mac-Gray 7.625% due 8/15/2015 and CoreLogic 7.25% due 6/01/2021.Both the Teleflex and CoreLogic positions were established during the quarter and rallied shortly thereafter as the market’s panic selling subsided somewhat.In the case of Mac-Gray, the company’s credit quality continued to improve when management announced they would repurchase a portion of the notes.Readers may be familiar with the Teleflex converts as we have owned this bond in the past.We exited our initial position in the bonds in the first quarter of this year as the company’s equity and convertible bonds rose significantly in price.The equity sell-off allowed us to re-establish the position at what we believe to be a very favorable price.The top contributors for the full fiscal year were Potlatch common stock (ticker: PCH), Pep Boys 7.5% due 12/15/2014 and American Greetings 7.375% due 6/01/2016. The Fund’s largest detractors in the third quarter were Spartan Stores 3.375% convertibles, Smith & Wesson 9.5% due 1/14/2016 and Potlatch common stock.The PCH equity position, which represented less than 2% of the portfolio, fell along with the major indices, but to a lesser degree.We remain confident in our intrinsic valuation of the company and are happy to collect the 6% dividend while we wait.The bond positions mentioned fell in line with the index, and we have fairly large positions in these issues.Our fundamental view of these credits has not changed, and we were able to add to our positions during the quarter as prices fell. As mentioned in the past, the Fund’s cash balance has been abnormally high for quite some time.To reiterate, we do not try to time the market.Our cash levels are a byproduct of the investment process.If we cannot find attractive securities to 6 IntrepidIncome Fund invest our funds in, we will hold cash.Coming into the third quarter, our cash balance stood at 27.9%.As the market sold off, we were presented with several opportunities to put cash to work at favorable prices.We initiated eight new positions and added to eight existing holdings in the quarter, making this one of our most active periods in recent times.These new positions are: Ashtead Capital 9.0% due 8/15/2016, Aspen Insurance 7.4% variable rate preferreds, CoreLogic 7.25% due 6/01/2021, Dollar General 11.875% due 7/15/2017, FTI Consulting 7.75% due 10/01/2016, Halfords Group common stock, Libbey Glass 10.0% due 2/15/2015, and Teleflex 3.875% convertible notes. Ashtead Capital’s bonds represent the largest new position.Ashtead (ticker:AHT LN) is a UK-based owner of two equipment rental businesses, SunBelt Rentals in the U.S. and A-Plant in the U.K.Through the weakest commercial construction environment in two decades, Ashtead has managed its debt-load well by generating significant free cash flow while still maintaining a competitive fleet.Although construction activity is not expected to rebound anytime soon, the U.S. rental industry as a whole will experience structural tailwinds as contractors increasingly choose to rent rather than own.Further, the largest players, (United Rentals, Ashtead, RSC Equipment Rental, Hertz Rentals) have said that they will cautiously grow their fleets, signaling a commitment to rational pricing in a period of weak demand.The company’s dollar-denominated 9% secured notes maturing in 2016, although structurally subordinated, offer an attractive yield of 8.5% for a shorter duration credit on an absolute basis and relative to peer offerings. After a very active quarter, our cash balance on September 30, 2011 stood at 13.8%.The continued market volatility has allowed us to find additional opportunities since this date.As we have invested our zero duration cash, the Fund’s modified duration has increased from 2.2 years on June 30, 2011 to 2.7 years on September 30, 2011.The index’s duration on this date was 4.7 years.Given the fact that ten-year “risk free” treasury rates are near records lows at a measly 2%, we intend to keep the Fund’s duration short for the foreseeable future.Our position on the Fund’s duration has always been to focus on credit quality and minimize interest rate risk.While we are keenly aware of widening spreads, we want our investments to be attractive on an absolute basis, not only relative to an artificially low treasury rate.We will remain steadfast in our commitment to earn attractive returns while minimizing downside risk, and will continue to put cash to work if opportunities arise.We thank you for your investment. Sincerely, Ben Franklin Jason Lazarus Intrepid Income Fund Co-Lead Portfolio Manager Intrepid Income Fund Co-Lead Portfolio Manager Mutual fund investing involves risk.Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.The risk is generally greater for longer term debt securities.Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities.The fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the fund is more exposed to individual securities volatility than a diversified fund. The Bank of America Merrill Lynch High Yield Master II Index is Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks.You cannot invest directly in an index.The Bank of America Merrill Lynch (BofA/ML) CCC and Lower US High Yield Index is a subset of the Bank of America Merrill Lynch High Yield Index including all securities rated CCC1 or lower.Bank of America Merrill Lynch (BofA/ML) BB-B US High Yield Index is a subset of the Bank of American Merrill Lynch US High Yield Index including all securities rated BB1 through B3, inclusive. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration.Modified Duration is a time measure of interest-rate risk exposure that estimates how much a bond, or a bond fund’s price, fluctuates with changes in interest rates.Free Cash Flow measures the cash generating capability of a company by adding non-cash charge (e.g. depreciation) and interest expense to pretax income. Please see the Schedule of Investments in this report for a full list of fund holdings.Fund holdings and sector allocations are subject to change at anytime and should not be considered a recommendation to buy or sell any security. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. 7 IntrepidAll CapFund Gregory M. Estes, All Cap Fund Portfolio Manager September 30, 2011 Dear Fellow Shareholders, For the quarter ended September 30, 2011, the Intrepid All Cap Fund (the “Fund”) decreased 13.58% versus the S&P 500 Index’s drop of 13.87%.During the quarter, we have seen a widening dispersion between the results of large caps versus mid and small cap securities.In the same time period, the Russell 3000 Index, which is comprised of small, mid, and large cap securities, fell 15.28%.Because the Fund invests across all market cap strata, we are being impacted by the pullback in mid and small cap stocks. For the fiscal year ended September 30, 2011, the Fund fell 2.61% versus the S&P 500 Index’s gain of 1.14%.For the same period, the Russell 3000 Index had a gain of 0.55%.Much of the underperformance over the past twelve months was caused by a large performance “gap” that occurred in the first fiscal quarter, which ended December 31, 2010.In that quarter, the Fund was up 7.62%, whereas the S&P 500 Index was up 10.76% and the Russell 3000 Index was up 11.59%.The difference in performance was caused by two major factors. First, the Fund had less exposure to cyclical businesses, which benefitted the most in that time period. Second, the Fund’s cash allocation in the period acted as a drag on performance. To a much lesser extent, these factors also explain slight underperformance for the next six months of the fiscal year, ending June 30th, 2010. Over these six months, the Fund gained 4.71% versus the S&P 500 Index’s return of 6.02% and the Russell 3000 Index’s gain of 6.35%.Although underperformance still occurred, it is lower than in the first fiscal quarter. Our view is that, the more sharply markets advance, the more likely we are to underperform. Although the fourth fiscal quarter was characterized by dropping prices, two of the leading contributors to performance were both stocks that we sold because their respective stock prices were at our intrinsic values.Although Kraft Foods (ticker: KFT) had no significant news that would cause a fundamental change in its business, its position as a market leader in consumer staples buoyed its stock price at a time when the market was seeking out lower volatility.In the case of Collective Brands (ticker: PSS), the company posted stronger-than-expected results for the quarter as well as announced steps to explore the option of selling the business.The share price responded and we took the opportunity to exit the position.The third holding, Scholastic Corp (ticker: SCHL), also posted better-than-expected quarterly results.In a period of heightened volatility, businesses that perform well, even if on a short-term basis, are often rewarded.Because the long-term outlook for Scholastic did not change, we took the opportunity to reduce the position. Among the laggards for the quarter, Oshkosh Corp. (ticker: OSK) continues to face a challenging environment for its market-leading construction machinery, such as aerial work platforms, as well as municipal vehicles, such as fire trucks, in the wake of ever-tightening municipal budgets.In addition, its defense segment margins are being impacted by a less profitable contract to manufacture medium tactical vehicles for the U.S. military.We maintain, however, that Oshkosh will weather the macroeconomic environment, and that the downside risk from the defense contract is priced into the stock.CSG Systems (ticker: CSGS) has sold off on uncertainty of its 2011 cash flow from operations.For more detail on this, please refer to the Intrepid Small Cap Fund section.Telephone & Data Systems (ticker: TDS) was impacted in the quarter because of its majority stake in U.S. Cellular (ticker: USM).The share price of U.S. Cellular has a tendency to swing based upon the market’s view of the potential for that business to be acquired.In this quarter, the market began more heavily discounting that possibility, which had a subsequent impact on the share price of TDS.Nothing has fundamentally changed with respect to Telephone & Data Systems’ business. During the quarter, the Fund’s cash position has moved fairly significantly as prices have fallen.To start the quarter, the Fund carried 24.1% cash.We took the opportunity to add to existing positions whose discounts to intrinsic value grew because of the broad, indiscriminate equity market sell-off.In addition, we purchased Aspen Insurance Holdings (ticker: AHL).Aspen underwrites property & casualty insurance as well as reinsurance.We believe that the company offers an attractive opportunity because its price is considerably below the tangible value of its book.At its low point, cash was roughly 12% of the Fund because of these purchases.By the quarter’s end, cash stood at 16.9%.Much of this increase was caused by the sale of Federated Investors (ticker: FII), which was exited to capture some offsetting capital losses prior to the fiscal year end.Some portfolio rebalancing also had the net result of increasing cash.The average discount within the Fund is now at 26%, which is significantly higher than last quarter end’s average discount of 9%.Each investment will have a discount to intrinsic value which is based upon its market price and our calculated intrinsic values. 8 IntrepidAll CapFund From our perspective, whenever the market sells off, we become more excited because we believe that more potential opportunities begin to surface.Indeed, we saw that happen in the quarter, and we quickly worked and continue to work to take advantage of the market retreat to find more good businesses to purchase.Although it is at times like these when many investors want to do exactly the opposite, our past experience tells us that these market drops are exactly the time when great investments can be found.We thank you for investing with us. Sincerely, Greg Estes, CFA Intrepid All Cap Fund Portfolio Manager Mutual fund investing involves risk.Principal loss is possible.The Fund is subject to special risks including volatility due to investments in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility.The Fund is considered non-diversified as a result of limiting its holdings to a relatively small number of positions and may be more exposed to individual stock volatility than a diversified fund. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell 3000 Index is an index representing the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.You cannot invest directly in an index. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income.Tangible book value is book value of equity less intangible assets and goodwill. Please see the Schedule of Investments in this report for a full list of fund holdings.Fund holdings and sector allocations are subject to change at anytime and should not be considered a recommendation to buy or sell any security. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. 9 IntrepidFunds EXPENSE EXAMPLE September 30, 2011 (Unaudited) As a shareholder of the Intrepid Capital Management Funds Trust (the “Funds”), you incur ongoing costs, including management fees; distribution and/or service fees; and other expenses incurred by the Funds.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held the entire period of April 1, 2011 through September 30, 2011. ACTUAL EXPENSES The first line of the following table provides information about actual account values and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks or stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.To the extent that a Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the following example.The example includes, but is not limited to, management fees, shareholder servicing fees, distribution fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. INTREPID CAPITAL FUND – INVESTOR CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2011 - April 1, 2011 September 30, 2011 September 30, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 7.08 * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the period. 10 IntrepidFunds EXPENSE EXAMPLE( continued) September 30, 2011 (Unaudited) INTREPID CAPITAL FUND – INSTITUTIONAL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2011 - April 1, 2011 September 30, 2011 September 30, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 5.82 * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the period. INTREPID SMALL CAP FUND – INVESTOR CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2011 - April 1, 2011 September 30, 2011 September 30, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the period. INTREPID SMALL CAP FUND – INSTITUTIONAL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2011 - April 1, 2011 September 30, 2011 September 30, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 5.82 * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the period. INTREPID INCOME FUND – INVESTOR CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2011 - April 1, 2011 September 30, 2011 September 30, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 5.82 * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the period. 11 IntrepidFunds EXPENSE EXAMPLE( continued) September 30, 2011 (Unaudited) INTREPID INCOME FUND – INSTITUTIONAL CLASS Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2011 - April 1, 2011 September 30, 2011 September 30, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 4.56 *Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the period. INTREPID ALL CAP FUND Expenses Paid Beginning Ending During Period* Account Value Account Value April 1, 2011 - April 1, 2011 September 30, 2011 September 30, 2011 Actual Hypothetical (5% return before expenses) 1,000.00 7.08 * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over theperiod, multiplied by 183/365 to reflect the period. 12 IntrepidCapital Fund Total Return Based on a $10,000 Investment (Unaudited) This chart assumes an initial gross investment of $10,000 made on January 3, 2005 (commencement of operations of the Investor Class).Returns shown include the reinvestment of all dividends.Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.In the absence of fee waivers and reimbursements, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. S&P - A capitalization-weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. BANK OF AMERICA MERRILL LYNCH U.S. HIGH YIELD MASTER II INDEX - Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks.The index return is found in the Wall Street Journal, making it very transparent for shareholders to compare the Fund to on a daily basis. BARCLAYS CAPITAL U.S. GOVERNMENT/CREDIT INDEX - A non-securitized component of the U.S. Aggregate Index.The Barclays Capital U.S. Government/Credit Index includes Treasuries, Government-Related Issues and investment grade U.S. corporate securities. AVERAGE ANNUAL TOTAL RETURNS (FOR PERIODS ENDED SEPTEMBER 30, 2011) Since Inception 1 Year 3 Year 5 Year (01/03/05) Intrepid Capital Fund - Investor Class 0.74% 7.81% 6.34% 5.50% S&P 500 Total Return Index 1.14% 1.23% -1.18% 1.17% Bank of America Merrill Lynch U.S. High Yield Master II Index 1.32% 13.68% 6.94% 6.60% Barclays Capital U.S. Government/Credit Index 5.14% 8.41% 6.52% 5.57% Bank of America Merrill Combined Index (60% S&P 500, 40% Bank of America Merrill)1.29% 6.30% 2.17% 3.45% Barclays Capital Combined Index (60% S&P 500, 40% Barclays Capital) 3.02% 4.62% 2.26% 3.25% Intrepid Capital Fund - Institutional Class 0.93% N/A N/A 0.72%* * Inception date of the Institutional Class was 4/30/10. 13 IntrepidSmall Cap Fund Total Return Based on a $10,000 Investment (Unaudited) This chart assumes an initial gross investment of $10,000 made on October 3, 2005 (commencement of operations of the Investor Class).Returns shown include the reinvestment of all dividends.Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.In the absence of fee waivers and reimbursements, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. RUSSELL 2- An index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the Russell 3000 Index. AVERAGE ANNUAL TOTAL RETURNS (FOR PERIODS ENDED SEPTEMBER 30, 2011) Since Inception 1 Year 3 Year 5 Year (10/03/05) Intrepid Small Cap Fund - Investor Class 1.02% 14.64% 12.07% 10.90% Russell 2000 Total Return Index -3.53% -0.37% -1.02% 0.66% Intrepid Small Cap Fund - Institutional Class 1.28% N/A N/A 9.16%* * Inception date of the Institutional Class was 11/3/09. 14 IntrepidIncome Fund Total Return Based on a $10,000 Investment (Unaudited) This chart assumes an initial gross investment of $10,000 made on July 2, 2007 (commencement of operations of the Investor Class).Returns shown include the reinvestment of all dividends.Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.In the absence of fee waivers and reimbursements, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. BANK OF AMERICA MERRILL LYNCH U.S. HIGH YIELD MASTER II INDEX - Merrill Lynch’s broadest high yield index, and as such is comparable with the broad indices published by other investment banks.The index return is found in the Wall Street Journal, making it very transparent for shareholders to compare the Fund to on a daily basis. AVERAGE ANNUAL TOTAL RETURNS (FOR PERIODS ENDED SEPTEMBER 30, 2011) Since Inception 1 Year 3 Year (07/02/07) Intrepid Income Fund - Investor Class 2.86% 6.18% 4.36% Bank of America Merrill Lynch U.S. High Yield Master II Index 1.32% 13.68% 6.42% Intrepid Income Fund - Institutional Class 2.97% N/A 4.09%* * Inception date of the Institutional Class was 8/16/10. 15 IntrepidAll Cap Fund Total Return Based on a $10,000 Investment (Unaudited) This chart assumes an initial gross investment of $10,000 made on October 31, 2007 (commencement of operations).Returns shown include the reinvestment of all dividends.Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.In the absence of fee waivers and reimbursements, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. S&P - A capitalization-weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. RUSSELL 3- An index representing the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. TOTAL RETURNS (FOR PERIODS ENDED SEPTEMBER 30, 2011) Since Inception 1 Year 3 Year (10/31/07) Intrepid All Cap Fund -2.61% 4.73% 0.13% S&P 500 Total Return Index 1.14% 1.23% -5.64% Russell 3000 Total Return Index 0.55% 1.45% -5.40% 16 IntrepidFunds ALLOCATION OF PORTFOLIO HOLDINGS (as a % of total investments) September 30, 2011 (Unaudited) INTREPID CAPITAL FUND Components of Portfolio Holdings Common Stocks $ Corporate Bonds Short-Term Investments Real Estate Investment Trust Convertible Bonds $ INTREPID SMALL CAP FUND Components of Portfolio Holdings Short-Term Investments $ Information Technology Financials Consumer Discretionary Industrials Consumer Staples Health Care Telecommunication Services $ The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 17 IntrepidFunds ALLOCATION OF PORTFOLIO HOLDINGS (as a % of total investments) (continued) September 30, 2011 (Unaudited) INTREPID INCOME FUND Components of Portfolio Holdings Corporate Bonds $ Short-Term Investments Convertible Bonds Real Estate Investment Trust Common Stock Preferred Stock $ INTREPID ALL CAP FUND Components of Portfolio Holdings Information Technology $ Short-Term Investments Financials Health Care Consumer Discretionary Telecommunication Services Industrials Consumer Staples $ 18 IntrepidCapital Fund SCHEDULE OF INVESTMENTS September 30, 2011 COMMON STOCKS - 62.77% Shares Value Capital Goods - 1.76% Oshkosh Corp. (a) $ Commercial& Professional Services - 5.17% FTI Consulting, Inc. (a) Securitas AB (b) Consumer Services - 5.01% Dover Motorsports, Inc. (a) Regis Corp. Speedway Motorsports, Inc. Diversified Financials - 4.79% The Bank Of New York Mellon Corp. CoreLogic, Inc. (a) Health Care Equipment & Services - 1.08% Teleflex, Inc. Household & Personal Products - 3.55% American Greetings Corp. Central Garden & Pet Co. - Class A (a) Central Garden & Pet Co. - Class B (a) Oil-Dri Corporation of America - Class A (c) Insurance - 10.32% AMERISAFE, Inc. (a)(c) Aspen Insurance Holdings Ltd. (b) Baldwin & Lyons, Inc. - Class B Berkshire Hathaway, Inc. - Class B (a) The Travelers Companies, Inc. Materials - 3.29% Newmont Mining Corp. Royal Gold, Inc. Media - 4.10% Scholastic Corp. World Wrestling Entertainment, Inc. See notes to financial statements. 19 IntrepidCapital Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2011 COMMON STOCKS - 62.77% (continued) Shares Value Pharmaceuticals, Biotechnology & Life Sciences - 7.21% Bio-Rad Laboratories, Inc. (a) $ Gilead Sciences, Inc. (a) Johnson & Johnson Retailing - 1.61% Collective Brands, Inc. (a) Software & Services - 11.20% Computer Sciences Corp. CSG Systems International, Inc. (a)(c) DST Systems, Inc. EPIQ Systems, Inc. Mantech International Corp. Microsoft Corp. Total Systems Services, Inc. Technology Hardware & Equipment - 2.58% Dell, Inc. (a) Telecommunication Services - 1.10% Telephone & Data Systems, Inc. Telephone & Data Systems, Inc. - Special Class TOTAL COMMON STOCKS (Cost $187,446,874) CONVERTIBLE BONDS - 1.03% Principal Amount Food & Staples Retailing - 1.03% Spartan Stores, Inc. 3.375%, 05/15/2027 $ TOTAL CONVERTIBLE BONDS (Cost $2,819,315) CORPORATE BONDS - 28.33% Capital Goods - 1.69% Gibraltar Industries, Inc. 8.000%, 12/01/2015 (d) Commercial& Professional Services - 1.80% Ashtead Capital, Inc. 9.000%, 08/15/2016 Mobile Mini, Inc. 6.875%, 05/01/2015 See notes to financial statements. 20 IntrepidCapital Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2011 CORPORATE BONDS - 28.33% (continued) Principal Amount Value Consumer Durables & Apparel - 4.21% Hanesbrands, Inc. 3.770%, 12/15/2014 (d) $ $ Levi Strauss & Co. 8.875%, 04/01/2016 Smith & Wesson Holding Corp. 9.500%, 01/14/2016 Consumer Services - 3.33% Mac-Gray Corp. 7.625%, 08/15/2015 Speedway Motorsports, Inc. 8.750%, 06/01/2016 Energy - 2.66% Bill Barrett Corp. 9.875%, 07/15/2016 Petroquest Energy, Inc. 10.000%, 09/01/2017 Household & Personal Products - 5.15% American Greetings Corp. 7.375%, 06/01/2016 Amscan Holdings, Inc. 8.750%, 05/01/2014 Central Garden & Pet Co. 8.250%, 03/01/2018 Materials - 0.39% Silgan Holdings, Inc. 7.250%, 08/15/2016 Media - 1.25% Scholastic Corp. 5.000%, 04/15/2013 Pharmaceuticals, Biotechnology & Life Sciences - 0.67% Bio-Rad Laboratories, Inc. 8.000%, 09/15/2016 Retailing - 7.18% Collective Brands, Inc. 8.250%, 08/01/2013 HSN, Inc. 11.250%, 08/01/2016 See notes to financial statements. 21 Intrepid CapitalFund SCHEDULE OF INVESTMENTS (continued) September 30, 2011 CORPORATE BONDS - 28.33% (continued) Principal Amount Value Retailing - 7.18% (continued) PEP Boys-Manny Moe & Jack 7.500%, 12/15/2014 $ $ Sally Holdings LLC 9.250%, 11/15/2014 TOTAL CORPORATE BONDS (Cost $81,160,934) REAL ESTATE INVESTMENT TRUST - 2.05% Shares Real Estate - 2.05% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,839,562) SHORT-TERM INVESTMENTS - 5.74% Money Market Funds - 5.74% SEI Daily Income Trust Treasury Fund Fidelity Institutional Money Market Funds - Government Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $16,107,322) Total Investments - 99.92% (Cost $293,374,007) Other Assets in Excess of Liabilities - 0.08% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Affiliated company. See Footnote 7. (d) Variable rate security. The rate shown is as of September 30, 2011. SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS September 30, 2011 Amount of Amount of Forward Currency to Currency to Currency to Currency to Unrealized Expiration Date be Received be Received be delivered be Delivered Depreciation 1/17/12 U.S. Dollars Japanese Yen $ ) 1/17/12 Japanese Yen U.S. Dollars ) $ ) See notes to financial statements. 22 IntrepidSmall Cap Fund SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) COMMON STOCKS - 69.78% Shares Value Capital Goods - 2.69% Brady Corp. $ Gencor Industries, Inc. (a) Oshkosh Corp. (a) Commercial& Professional Services - 6.71% FTI Consulting, Inc. (a) Securitas AB (b) Standard Parking Corp. (a) SYKES Enterprises, Inc. (a) Consumer Services - 5.27% International Speedway Corp. - Class A Regis Corp. Speedway Motorsports, Inc. Diversified Financials - 4.88% CoreLogic, Inc. (a) Federated Investors, Inc. Food & Staples Retailing - 0.74% Weis Markets, Inc. Health Care Equipment & Services - 4.76% ICU Medical, Inc. (a) Teleflex, Inc. VCA Antech, Inc. (a) Household & Personal Products - 4.11% American Greetings Corp. Central Garden & Pet Co. - Class A (a) Oil-Dri Corporation of America - Class A (c) Insurance - 7.70% AMERISAFE, Inc. (a)(c) Aspen Insurance Holdings Ltd. (b) Baldwin & Lyons, Inc. - Class B Brown & Brown, Inc. Media - 3.39% Scholastic Corp. See notes to financial statements. 23 IntrepidSmall Cap Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2011 COMMON STOCKS - 69.78% (continued) Shares Value Media - 3.39% (continued) World Wrestling Entertainment, Inc. $ Pharmaceuticals, Biotechnology & Life Sciences - 3.10% Bio-Rad Laboratories, Inc. (a) Retailing - 4.48% Aaron’s, Inc. Core-Mark Holding Co., Inc. (a) Halfords Group PLC (b) Software & Services - 16.15% Computer Sciences Corp. Convergys Corp. (a) CSG Systems International, Inc. (a)(c) EPIQ Systems, Inc. Global Payments, Inc. Mantech International Corp. Square Enix Holdings Co., Ltd. (b) TECMO KOEI HOLDINGS CO., Ltd. (b) Total Systems Services, Inc. Technology Hardware & Equipment - 4.47% Ingram Micro, Inc. (a) Tekelec (a) Tellabs, Inc. Telecommunication Services - 1.33% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $439,943,833) REAL ESTATE INVESTMENT TRUST - 2.00% Real Estate - 2.00% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $11,441,471) SHORT-TERM INVESTMENTS - 28.46% Money Market Funds - 9.73% AIM STIT-Treasury Portfolio Fidelity Institutional Money Market Funds - Government Portfolio SEI Daily Income Trust Treasury Fund See notes to financial statements. 24 IntrepidSmall Cap Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2011 SHORT-TERM INVESTMENTS - 28.46% (continued) Principal Amount Value U.S. Treasury Bills - 18.73% 0.064%, 11/03/2011 (d) $ $ 0.095%, 12/01/2011 (d) 0.106%, 01/12/2012 (d) TOTAL SHORT-TERM INVESTMENTS (Cost $168,666,296) Total Investments - 100.24% (Cost $620,051,600) Liabilities in Excess of Other Assets - (0.24)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Affiliated company. See Footnote 7. (d) Rate shown is the effective yield based on purchase price. The calculation assumes the security is held to maturity. SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS September 30, 2011 Amount of Amount of Unrealized Forward Currency to Currency to Currency to Currency to Appreciation Expiration Date be Received be Received be delivered be Delivered (Depreciation) 11/7/11 Japanese Yen U.S. Dollars $ ) 11/7/11 U.S. Dollars Japanese Yen ) 1/9/12 U.S. Dollars Swedish Krona $ ) See notes to financial statements. 25 IntrepidIncome Fund SCHEDULE OF INVESTMENTS September 30, 2011 COMMON STOCK - 0.99% Shares Value Retailing - 0.99% Halfords Group PLC (a) $ TOTAL COMMON STOCK (Cost $833,598) PREFERRED STOCK - 0.38% Insurance - 0.38% Aspen Insurance Holdings Ltd., 7.401% (a) TOTAL PREFERRED STOCK (Cost $298,935) CONVERTIBLE BONDS - 5.24% Principal Amount Food & Staples Retailing - 3.92% Spartan Stores, Inc. 3.375%, 05/15/2027 $ Health Care Equipment & Services - 1.32% Teleflex, Inc. 3.875%, 08/01/2017 TOTAL CONVERTIBLE BONDS (Cost $4,120,968) CORPORATE BONDS - 77.31% Capital Goods - 6.78% Chart Industries, Inc. 9.125%, 10/15/2015 Gibraltar Industries, Inc. 8.000%, 12/01/2015 (b) Commercial & Professional Services - 6.70% Ashtead Capital, Inc. 9.000%, 08/15/2016 FTI Consulting, Inc. 7.750%, 10/01/2016 Mobile Mini, Inc. 6.875%, 05/01/2015 Consumer Durables & Apparel - 11.68% Hanesbrands, Inc. 3.770%, 12/15/2014 (b) Levi Strauss & Co. 8.875%, 04/01/2016 Libbey Glass, Inc. 10.000%, 02/15/2015 See notes to financial statements 26 IntrepidIncome Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2011 CORPORATE BONDS - 77.31% (continued) Principal Amount Value Consumer Durables & Apparel - 11.68% (continued) Smith & Wesson Holding Corp. 9.500%, 01/14/2016 $ $ Consumer Services - 8.05% Mac-Gray Corp. 7.625%, 08/15/2015 Speedway Motorsports, Inc. 8.750%, 06/01/2016 Energy - 5.99% Bill Barrett Corp. 9.875%, 07/15/2016 Petroquest Energy, Inc. 10.000%, 09/01/2017 General Merchandise Stores - 2.41% Dollar General Corp. 11.875%, 07/15/2017 Household & Personal Products - 10.36% American Greetings Corp. 7.375%, 06/01/2016 Amscan Holdings, Inc. 8.750%, 05/01/2014 Central Garden & Pet Co. 8.250%, 03/01/2018 Materials - 0.25% Silgan Holdings, Inc. 7.250%, 08/15/2016 Media - 4.52% Scholastic Corp. 5.000%, 04/15/2013 Pharmaceuticals, Biotechnology & Life Sciences - 2.84% Bio-Rad Laboratories, Inc. 8.000%, 09/15/2016 Retailing - 16.64% Collective Brands, Inc. 8.250%, 08/01/2013 HSN, Inc. 11.250%, 08/01/2016 See notes to financial statements. 27 IntrepidIncome Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2011 CORPORATE BONDS - 77.31% (continued) Principal Amount Value Retailing - 16.64% (continued) PEP Boys-Manny Moe & Jack 7.500%, 12/15/2014 $ $ Sally Holdings LLC 9.250%, 11/15/2014 Software & Services - 1.09% CoreLogic, Inc. 7.250%, 06/01/2021 TOTAL CORPORATE BONDS (Cost $64,389,727) REAL ESTATE INVESTMENT TRUST - 1.94% Shares Real Estate - 1.94% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,678,337) SHORT-TERM INVESTMENTS - 13.78% Money Market Funds - 13.78% AIM STIT-Treasury Portfolio Fidelity Institutional Money Market Funds - Money Market Portfolio Fidelity Institutional Money Market Funds - Government Portfolio SEI Daily Income Trust Treasury Fund TOTAL SHORT-TERM INVESTMENTS (Cost $11,376,542) Total Investments - 99.64% (Cost $82,698,107) Other Assets in Excess of Liabilities - 0.36% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) Variable rate security. The rate listed is as of September 30, 2011. See notes to financial statements. 28 IntrepidAll CapFund SCHEDULE OF INVESTMENTS September 30, 2011 COMMON STOCKS - 81.25% Shares Value Capital Goods - 2.63% Oshkosh Corp. (a) Commercial& Professional Services - 3.07% FTI Consulting, Inc. (a) Consumer Services - 6.99% International Speedway Corp. - Class A Regis Corp. Speedway Motorsports, Inc. Diversified Financials - 6.41% The Bank Of New York Mellon Corp. CoreLogic, Inc. (a) Food & Staples Retailing - 0.27% Weis Markets, Inc. Food, Beverage & Tobacco - 1.58% Sara Lee Corp. Health Care Equipment & Services - 5.13% CR Bard, Inc. ICU Medical, Inc. (a) Teleflex, Inc. Household & Personal Products - 2.81% American Greetings Corp. Central Garden & Pet Co. - Class A (a) Insurance - 9.53% Aspen Insurance Holdings Ltd. (b) Baldwin & Lyons, Inc. - Class B Brown & Brown, Inc. The Travelers Companies, Inc. Media - 2.46% Scholastic Corp. World Wrestling Entertainment, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 9.14% Bio-Rad Laboratories, Inc. (a) See notes to financial statements. 29 IntrepidAll Cap Fund SCHEDULE OF INVESTMENTS (continued) September 30, 2011 COMMON STOCKS - 81.25% (continued) Shares Value Pharmaceuticals, Biotechnology & Life Sciences - 9.14% (continued) Gilead Sciences, Inc. (a) $ Johnson & Johnson Retailing - 1.08% Halfords Group PLC (b) Software & Services - 16.88% Computer Sciences Corp. CSG Systems International, Inc. (a)(c) EPIQ Systems, Inc. Global Payments, Inc. Mantech International Corp. Microsoft Corp. SAIC, Inc. (a) Total Systems Services, Inc. Technology Hardware & Equipment - 9.19% Dell, Inc. (a) Tekelec (a) Tellabs, Inc. Telecommunication Services - 4.08% Telephone & Data Systems, Inc. Telephone & Data Systems, Inc. - Special Class TOTAL COMMON STOCKS (Cost $32,552,243) REAL ESTATE INVESTMENT TRUST - 2.19% Real Estate - 2.19% Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $780,632) SHORT-TERM INVESTMENTS - 16.88% Money Market Funds - 7.25% Fidelity Institutional Money Market Funds - Government Portfolio SEI Daily Income Trust Treasury Fund See notes to financial statements. 30 IntrepidAllCapFund SCHEDULE OF INVESTMENTS (continued) September 30, 2011 SHORT-TERM INVESTMENTS - 16.88% (continued) Principal Amount Value U.S. Treasury Bills - 9.63% 0.021%, 10/13/2011 (d) $ $ 0.020%, 11/17/2011 (d) 0.039%, 12/22/2011 (d) TOTAL SHORT-TERM INVESTMENTS (Cost $6,136,674) Total Investments - 100.32% (Cost $39,469,549) Liabilities in Excess of Other Assets - (0.32)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Affiliated company. See Footnote 7. (d) Rate shown is the effective yield based on purchase price. The calculation assumes the security is held to maturity. See notes to financial statements. 31 IntrepidFunds STATEMENT OF ASSETS AND LIABILITIES September 30, 2011 Intrepid Intrepid Small Intrepid Intrepid All Capital Fund Cap Fund Income Fund Cap Fund ASSETS: Investments, at value(1) Unaffiliated issuers $ Affiliated issuers — Income receivable Receivable from fund shares sold — Receivable from investments sold — — — Other assets Total assets LIABILITIES: Depreciation on forward currency contracts — — Payable for fund shares redeemed Payable for investment securities purchased — Payable to Investment Adviser Accrued distribution fees Other expenses Total liabilities Total net assets $ NET ASSETS CONSIST OF: Capital stock $ Accumulated net investment loss ) ) ) — Accumulated undistributed net realized gain on investments Unrealized depreciation on: Investments and foreign currency translation ) Forward currency contracts ) ) — — Total net assets $ Investor Class Net Assets $ Shares outstanding Institutional Class Net Assets $ $ $ — Shares outstanding — Total shares outstanding (unlimited shares of no par value authorized) Investor Class Net asset value, offering and redemption price per share $ Institutional Class Net asset value, offering and redemption price per share $ $ $ N/A (1) Cost of Investments: Unaffiliated issuers $ Affiliated issuers — See notes to financial statements. 32 IntrepidFunds STATEMENT OF OPERATIONS For the year ended September 30, 2011 Intrepid Intrepid Small Intrepid Intrepid All Capital Fund Cap Fund Income Fund Cap Fund INVESTMENT INCOME: Dividend income* Unaffiliated issuers $ Affiliated issuers (See Note 7) — Interest income Total investment income Advisory fees (See Note 3) Distribution (12b-1) fees - Investor Class Only Administration fees Shareholder servicing fees and expenses Fund accounting fees Federal and state registration Reports to shareholders Custody fees Audit fees Trustees fees and expenses Insurance Legal fees Miscellaneous Total expenses before Adviser reimbursement Expenses reimbursed by Adviser (See Note 3) Net expenses Net investment income (loss) ) ) NET REALIZED AND UNREALIZED LOSS ON INVESTMENTS: Net realized gain (loss) on: Investments in unaffiliated issuers Investments in affiliated issuers (See Note 7) — Foreign currency translation ) ) — — Net change in unrealized appreciation (depreciation) on: Investments ) Foreign currency translation ) ) Forward currency contracts ) ) — — Net realized and unrealized gain (loss) Net increase (decrease) in net assets resulting from operations $ ) $ $ $ ) * Net of foreign taxes withheld $ $ $
